EXHIBIT 10.19

 

ELEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED  

MASTER CREDIT FACILITY AGREEMENT

 

(MAA II)

 

THIS ELEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED MASTER CREDIT FACILITY
AGREEMENT (the “Amendment”) is effective as of the 22nd day of February, 2006,
by and among (i) (a) MID-AMERICA APARTMENT COMMUNITIES, INC., a Tennessee
corporation (the “REIT”), (b) MID-AMERICA APARTMENTS, L.P., a Tennessee limited
partnership (“OP”) (the REIT and OP being collectively referred to as
“Borrower”), and (ii) PRUDENTIAL MULTIFAMILY MORTGAGE, INC., a Delaware
corporation (“Lender”).

RECITALS

A.         Borrower is a party to that certain Master Credit Facility Agreement
dated as of the 22nd day of August, 2002, by and between Borrower and Lender,
which was amended and restated pursuant to that certain Amended and Restated
Master Credit Facility Agreement dated as of December 10, 2003, which has been
further amended and restated pursuant to that certain Second Amended and
Restated Master Credit Facility Agreement dated as of March 30, 2004, as amended
by that certain First Amendment to Second Amended and Restated Master Credit
Facility Agreement dated as of March 31, 2004, as further amended by that
certain Second Amendment to Second Amended and Restated Master Credit Facility
Agreement dated as of April 30, 2004, as further amended by that certain Third
Amendment to Second Amended and Restated Master Credit Facility Agreement dated
as of August 3, 2004, as further amended by that certain Fourth Amendment to
Second Amended and Restated Master Credit Facility Agreement dated as of August
31, 2004, as further amended by that certain Fifth Amendment to Second Amended
and Restated Master Credit Facility Agreement dated as of October 1, 2004, as
further amended by that certain Sixth Amendment to Second Amended and Restated
Master Credit Facility Agreement dated as of December 1, 2004, as further
amended by that certain Seventh Amendment to Second Amended and Restated Master
Credit Facility Agreement dated as of December 15, 2004, as further amended by
that certain Eighth Amendment to Second Amended and Restated Master Credit
Facility Agreement dated as of March 31, 2005, as further amended by that
certain Ninth Amendment to Second Amended and Restated Master Credit Facility
Agreement dated as of September 23, 2005, and as further amended by that certain
Tenth Amendment to Second Amended and Restated Master Credit Facility Agreement
dated as of December 16, 2005 (as amended from time to time, the “Master
Agreement”).

B.         All of the Lender's right, title and interest in the Master Agreement
and the Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Collateral Agreements and Other Loan
Documents, dated as of August 22, 2002 and that certain Assignment of Collateral
Agreements and Other Loan Documents, dated as of December 10, 2003 and that
certain Assignment of Collateral Agreements and Other Loan Documents dated as of
March 31, 2004 (collectively, the “Assignment”). Fannie Mae has not assumed any

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

of the obligations of the Lender under the Master Agreement or the Loan
Documents as a result of the Assignment. Fannie Mae has designated the Lender as
the servicer of the Loans contemplated by the Master Agreement. Lender is
entering into this Amendment in its capacity as servicer of the loan set forth
in the Master Agreement.

C.        Borrower is a party to that certain Master Reimbursement Agreement by
and among Fannie Mae, Borrower and others party thereto dated as of June 1, 2001
(as amended from time to time, the “MAA Bond Reimbursement Agreement”) pursuant
to which Fannie Mae agreed to provide credit enhancement for bonds issued
pursuant to the provisions thereof.   Pursuant to Section 1.2 of the MAA Bond
Reimbursement Agreement, the maximum amount to which the commitment under the
MAA Bond Reimbursement Agreement may be increased is  $100,000,000 (the “Bond
Commitment”). 

D.        Pursuant to the terms of the MAA Bond Reimbursement Agreement,
Borrower and Lender intend to add an additional mortgaged property commonly
known as St. Augustine Apartments located in Jacksonville, Florida to the
collateral pool under the MAA Bond Reimbursement Agreement.   At such time that
St. Augustine Apartments is added to the collateral pool under the MAA Bond
Reimbursement Agreement, Borrower and Lender desire to increase the maximum
amount by which the Bond Commitment may be increased under the MAA Bond
Reimbursement Agreement and decrease the maximum amount by which the Commitment
may be increased under the Master Agreement by $9,451,000.

E.        Borrower and Lender are executing this Amendment to provide for a
decrease in the maximum amount by which the Commitment may be increased subject
to the terms set forth herein.

NOW, THEREFORE, the parties hereto, in consideration of the mutual promises and
agreements contained in this Amendment and the Master Agreement, and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby agree as follows:

Section 1.         Borrower and Lender hereby agree that at such time that the
St. Augustine Apartments is added to the collateral pool under the MAA Bond
Reimbursement Agreement, the maximum amount by which Commitment may be increased
under the Master Agreement shall be automatically reduced by $9,451,000, and the
following revisions to the Master Agreement shall automatically take effect:

(i)                Section 8.01(a) shall be automatically deleted in its
entirety and restated as follows:

(a)                Maximum Amount of Increase in Commitment.  Notwithstanding
the terms of this Agreement and Section 8.01 of the Other Credit Agreement,
Borrower shall have the right, upon repayment in full of the loans secured by
those certain Multifamily Residential Properties identified on Exhibit HH (the
“DUS Properties”), to increase the Commitment by an additional $153,941,000 (to
a maximum Commitment of $590,549,000).  Borrower acknowledges that the DUS
Properties are currently subject to liens under the Fannie Mae Delegated
Underwriting and Servicing program and are

 


--------------------------------------------------------------------------------

 

serviced by Lender.  Borrower hereby agrees that the total commitment, when
added to the commitment of the Lender to the Borrower under the Other Credit
Agreement, shall not exceed $840,549,000.

(ii)        The definition of “Reserved Amount” shall be automatically deleted
in its entirety and restated as follows:

“Reserved Amount” means $3,298,000 unless Borrower elects in writing a lesser
amount not to exceed $590,549,000 minus the amount of the Commitment in effect
at any time, but in no event greater than $3,298,000. The Fixed Facility Fee and
the Variable Facility Fee shall not increase with respect to the Reserved Amount
in the event of an Expansion for so long as the Borrower timely pays the Rate
Preservation Fee on the Reserved Amount.

Section 2.        Capitalized Terms. All capitalized terms used in this
Amendment which are not specifically defined herein shall have the respective
meanings set forth in the Master Agreement.

Section 3.        Full Force and Effect. Except as expressly modified by this
Amendment, all terms and conditions of the Master Agreement shall continue in
full force and effect.

Section 4.       Counterparts. This Amendment may be executed in counterparts by
the parties hereto, and each such counterpart shall be considered an original
and all such counterparts shall constitute one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

BORROWER:

 

MID-AMERICA APARTMENT COMMUNITIES,

INC., a Tennessee corporation

 

 

By:

__________________________________

Name: Al Campbell

Title:

Senior Vice President and Treasurer

 

 

MID-AMERICA APARTMENTS, L.P.,

a Tennessee limited partnership

 

By:

Mid-America Apartment Communities, Inc.,

a Tennessee corporation, its general partner

 

 

By:

_____________________________

Name:

Al Campbell

 

Title:

Senior Vice President and Treasurer

 

 

 

[SIGNATURES FOLLOW ON NEXT PAGE]



 


--------------------------------------------------------------------------------

 

 

LENDER:

 

PRUDENTIAL MULTIFAMILY MORTGAGE, INC., a Delaware corporation

By:                                                           

Name:

Sharon D. Singleton

Title:

Vice President

 

 

 

 

 

 